Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Wanda J. McBride, Appellant                           Appeal from the 124th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 2018-
No. 06-20-00028-CV         v.                         841-B). Memorandum Opinion delivered
                                                      by Justice Stevens, Chief Justice Morriss
Dr. Pavan Rao Saridena, Appellee                      and Justice Burgess participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the order of the trial court.
       We further order that the appellant, Wanda J. McBride, pay all costs incurred by reason
of this appeal.
                                                      RENDERED MAY 14, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk